Citation Nr: 0830871	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-11 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at Olean General Hospital on 
June 26, 2006.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision of the Department 
of Veteran's Affairs Medical Center (VAMC) in Canandaigua, 
New York.


FINDINGS OF FACT

1.  On June 26, 2006, the veteran received treatment (not 
pre-authorized) at Olean General Hospital for a nonservice-
connected disability; he does not have service-connected 
disabilities which individually or combined are rated totally 
disabling, and the treatment was not for a disability 
aggravating a service-connected disability, nor was it 
related to a Chapter 31 Vocational Rehabilitation program.  

2.  At the time of the June 26, 2006, private treatment, the 
veteran was a Medicare recipient.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the private 
medical services the veteran received at Olean General 
Hospital on June 26, 2006, are not met.  38 U.S.C.A. §§ 1703, 
1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 17.52, 17.120, 17.1000, 17.1002, 17.1003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e. the 
nature of the treatment the veteran received, the nature of 
the veteran's service-connected disabilities and whether he 
is a Medicare recipient) are not in dispute, and whether the 
veteran is entitled to payment or reimbursement for the 
medical expenses in question is wholly a matter of 
interpretation of the pertinent statute and the regulatory 
provisions based on that statute.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  The Board notes that the 
veteran did receive a VCAA notice letter in August 2006.  
Also, the August 2006 statement of the case provided him with 
notice of the pertinent regulatory provision applicable to 
adjudication of his claim.

II.  Legal Criteria and Analysis 

Service connection is currently in effect for a right knee 
disability (30 percent), and a scar on the right knee (10 
percent), for a total combined evaluation of 40 percent, 
effective February 26, 2002.

On June 26, 2006, the veteran sought medical treatment at 
Olean General Hospital for complaints of chest pain.  There 
is no evidence that the services the veteran received at 
Olean General Hospital were pre-authorized for payment or 
reimbursement purposes.  

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and implementing 
regulations.  The record shows that the veteran does not have 
a service connected disability rated totally disabling and 
his treatment at Olean was not for any of his service-
connected disabilities, a non-service- connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or for the purpose of ensuring 
entrance or continued participation in a vocational 
rehabilitation program under 38 U.S.C. Chapter 31.  Nor has 
the veteran alleged that his treatment was for any of these 
aforementioned purposes.  Consequently, he is not eligible 
for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 
1728; 38 C.F.R. §§ 17.120, 17.47(i).

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2007).

The above-noted criteria are conjunctive, not disjunctive; 
thus all criteria must be met.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met).

Under 38 C.F.R. § 17.1002(g), the term "health-plan 
contract" includes an insurance policy or contract, medical 
or hospital service agreement, membership or subscription 
contract, or similar arrangement under which health services 
for individuals are provided or the expense of such services 
are paid.  It also includes, but is not limited to, an 
insurance program described in section 1811 of the Social 
Security Act (42 U.S.C. 1395c), which refers to the Medicare 
program administered by the Social Security Administration, 
certain State plans for medical assistance, and workers' 
compensation laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 
C.F.R. § 17.1001.

In this case, the evidence of record reveals that the veteran 
has coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.  Specifically, the evidence of record shows that 
the veteran has active Medicare (Parts A & B) coverage, and 
became eligible for such coverage as of December 1992.  

The Board is bound by the law, and its decision is dictated 
by the relevant statutes and regulations.  Since the veteran 
does not meet one of the criteria for payment or 
reimbursement under Section 1725 (i.e. lack of other 
insurance coverage under 38 C.F.R. § 17.1002(g)), all of 
which must be met to warrant reimbursement, it is not 
necessary to analyze whether the claim meets the additional 
Section 1725 requirements.  See 38 C.F.R. § 17.1002.

Given that the private treatment received on June 26, 2006, 
was not pre-authorized; that the veteran is not eligible for 
reimbursement under Section 1728; and that VA regulations do 
not allow for payment or reimbursement of private medical 
expenses under Section 1725 when a veteran has other health 
coverage, such as Medicare, that can provide at least partial 
payment or reimbursement, the Board must deny the veteran's 
appeal.  The claim for payment or reimbursement lacks legal 
merit, and must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement for private medical 
services the veteran received at Olean General Hospital on 
June 26, 2006, is denied.  

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


